Title: To John Adams from Benjamin Stoddert, 28 March 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 28 March 1799.

The Committee for building the Ship at Boston, recommend in strong terms, Mr Haswell to be Lieutenant—and as they express impatience to know early whether they can be gratified, I have taken the liberty to enclose a commission for him, under cover to Mr Jones.
If you Sir, think proper to appoint Mr Haswell, the letter for Mr Jones may go on to him—otherwise, returned to me.
I have the honor to be / with the highest respect & esteem / sir Yr. most Obedt. Servt.

Ben Stoddert.